Citation Nr: 0901945	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to May 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and March 2007 rating decisions 
of the Seattle, Washington, and Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).  In the 
February 2006 rating decision, in pertinent part, the RO 
granted service connection for irritable bowel syndrome and 
assigned a 10 percent evaluation, effective May 2005.  In the 
same rating decision, the RO also denied service connection 
for a cervical spine disorder.  The RO denied service 
connection for tinnitus in the March 2007 rating decision.  
The Board notes that during the course of the appeal, the 
veteran's claims file was temporarily brokered to the 
Seattle, Washington, VA Regional Office.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The issue of an increased evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of chronic cervical muscle strain and ligamentous 
sprain and service is of record.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Giving the benefit of the doubt to the veteran, a 
cervical spine disability was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Tinnitus  

The veteran contends that service connection is warranted for 
his tinnitus.  During the September 2008 hearing, the veteran 
testified that he incurred ringing in his ears due to daily 
excessive noise exposure from mortar fire and firing of 
weapons.  The veteran asserts that his current diagnosis of 
tinnitus is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran is 
competent to allege that he noticed ringing in the ears while 
in service; however, treatment records are silent for such 
complaints of tinnitus.  Service treatment records do show 
that the veteran complained of pain from his ears after 
falling on his back while skiing downhill in January 2003.  
However, clinical evaluation of the ears upon discharge in 
January 2005 was normal.  The Board notes that the veteran 
indicated on his December 2004 report of medical history as 
having or having had ear, nose, or throat trouble; however, 
the veteran explained that his complaints only involved gum 
problems, "floaters," and allergies.  There is no mention 
of tinnitus or ringing in the ears.  Post service treatment 
records immediately thereafter contain no complaints, 
treatment, or diagnosis of tinnitus.  

Based upon the evidence in the claims file, the first time 
the veteran's tinnitus is shown is in the January 2007 VA 
examination report, which is several years following the 
veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his tinnitus 
has existed since his military service.  The veteran is also 
competent to state that he was exposed to acoustic trauma 
during his military service.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
tinnitus being caused by inservice noise exposure during 
service or immediately thereafter.  In this regard the Board 
also notes that the absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (holding that 
negative evidence means that "which tends to disprove the 
existence of an alleged fact").  Moreover, in Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Court held that 
"evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service."  Id. at 1333.  Given the service 
treatment records, the absence of complaint or treatment 
until several years after service, and the absence of any 
medical evidence showing continuity of symptomatology, the 
Board finds that the evidence weighs against the veteran's 
claim.  See Voerth v. West, 13 Vet. App. 117, 120- 21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disabilities and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  

In January 2007, the veteran was afforded a VA examination 
for his tinnitus.  During the examination, the veteran 
described his tinnitus as constant and bilateral with white 
noise that began approximately two and a half to three years 
ago.  He reported that during service, he was exposed to 
excessive noise due to his placement as a fueler, truck 
driver, and in a cavalry unit in Iraq.  After diagnostic and 
clinical testing, the examiner diagnosed the veteran with 
tinnitus.  The examiner noted that otoacoustic emissions 
(OAE) results showed normal inner ear function bilaterally, 
indicating that the veteran's tinnitus was not a result of 
abnormal inner ear function secondary to noise exposure while 
in the military.  Due to the results of the clinical testing 
and the fact that the veteran did not report problems with 
tinnitus prior to discharge, the examiner opined that "it is 
not at least as likely as not" that the veteran's tinnitus 
is due to his military service.  

In January 2008, the RO requested an additional VA medical 
opinion for the veteran's claim after the veteran reported a 
head injury resulting in a brief loss of consciousness after 
hitting his head on the roof of a vehicle during his military 
service.  The VA examiner reviewed the veteran's service 
treatment records noting the snowboarding injury with 
complaints of pain from behind his ears radiating to his 
neck.  When asked about the two specific events during 
service, the veteran denied having tinnitus in association 
with the snowboarding injury, but admitted to having tinnitus 
sometime after the motor vehicle accident.  The examiner 
noted that the veteran could not give a specific date or time 
interval, but stated that his tinnitus arose while stationed 
in Iraq and it has progressively worsened since that time.  

Upon a review of the claims file and physical examination of 
the veteran, the examiner determined that the veteran did 
sustain damage in the form of noise trauma during service; 
however, the noise trauma alone is not sufficient enough to 
cause the veteran's tinnitus.  The examiner concluded that 
"it is as likely as not reaching a probability of 50%" the 
head trauma is etiologically related to the tinnitus.  

While it appears that the January 2008 VA medical opinion 
tends to support the veteran's assertion that his tinnitus is 
related to service, the opinion lacks probative value for 
several reasons.  In the first instance, the opinion is not 
based on anything factual of record.  The Board acknowledges 
that the veteran was exposed to acoustic trauma as a Hearing 
Conservation Data report notes that the veteran was routinely 
noise exposed during service.  Thus, the Board concedes 
exposure to acoustic trauma in service.  However and more 
importantly, there is no evidence to substantiate the 
veteran's assertions of his tinnitus resulting from the 
reported motor vehicle accident.  Therefore, the medical 
opinion, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a probative 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (factors for assessing probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all of the evidence of record.  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Here, in light of 
the opining physician's reliance upon history of in-service 
events, the Board notes when the veteran filed his initial 
claim seeking service connection for tinnitus in August 2006, 
he makes no mention of any accident causing his tinnitus.  
Thereafter, as previously stated, during the first VA 
examination in January 2007, the veteran solely attributed 
his tinnitus to "excessive noise" due to his military 
duties in service.  It was only when the veteran filed his 
Notice of Disagreement (NOD) in April 2007 that he mentioned 
the July 2003 accident.  However, in September 2008, the 
veteran testified during his personal hearing that he first 
noticed ringing in the ears in 2004.  The veteran did mention 
the July 2003 accident, but attributed the accident to 
another claimed condition and not his tinnitus.  Thus, the 
Board finds that in conjunction with the overall evidence of 
record, the January 2008 VA opinion does not provide any more 
than a speculative nexus between service and the veteran's 
tinnitus.  Therefore, the January 2008 VA medical opinion, 
while not discounted entirely, is entitled to less 
evidentiary weight.  

The Board notes that the January 2007 VA medical opinion was 
rendered after the examiner reviewed the veteran's claims 
file and provided a complete rationale for his opinion.  The 
Board finds this opinion competent and probative evidence, 
and there is no competent evidence of record to balance the 
opinion.  As such, service connection for tinnitus must be 
denied.  

The Board is aware of the veteran's contentions indicating 
that his tinnitus is somehow etiologically related to 
service.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertion as to the existence, nature and etiology of the 
current diagnosis is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of credible medical 
evidence linking the veteran's current diagnosis to service, 
the veteran's claim of service connection for tinnitus is 
denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to service 
connection for tinnitus, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Cervical Spine Disability  

During the September 2008 hearing, the veteran testified that 
he suffered head trauma during his military service which 
caused his current cervical spine disability.  He explained 
that in July 2003, while stationed in Iraq, he was involved 
in a motor vehicle accident.  The veteran stated that he was 
driving a truck that hit a hole in the road created by an 
improvised explosive device (IED), and he hit his head.  
Since that time, he has endured constant pain in his neck, 
along with headaches and other pains radiating to his upper 
extremities.  The veteran contends that his current cervical 
spine disability is related to his active military service.  

Review of the veteran's service treatment records reflects 
multiple complaints of neck pain.  Beginning in January 2003, 
the veteran was seen at the emergency room for neck pain 
after falling on his back while skiing downhill.  Neck muscle 
pull was noted.  Upon release, the veteran was diagnosed with 
"rule out" cervical spine fracture.  In May 2004, the 
veteran visited sick call with complaints of "aches" in his 
neck.  The veteran demonstrated full range of motion in the 
neck, and the physician assessed the veteran with possible 
arthritis.  Thereafter, the veteran returned to sick call in 
June 2004 with complaints of neck pain when running or 
walking.  There was no tenderness to palpation (TTP) on 
examination, and the veteran exhibited full range of motion.  
Prior to discharge, clinical evaluation of the veteran's 
spine in January 2005 was normal, but the examiner noted 
chronic neck pain on the report of medical examination.  
Similarly, a March 2005 Medical Evaluation Board Proceedings 
report noted the veteran's neck pain during his service.  

After discharge from service, treatment records reflect 
continuing complaints of neck pain.  In January 2006, VA 
outpatient treatment records note the veteran's complaints of 
neck pain.  The veteran reported hitting his head on a roof 
of a vehicle in 2003, while stationed in Iraq.  He was 
diagnosed with chronic neck pain.  A Magnetic Resonance Image 
(MRI) scan of the cervical spine was taken in April 2006, and 
results revealed no disc hernation, foraminal, or canal 
compromise.  It was assessed as a normal MRI scan of the 
cervical canal/cord.  By May 2006, the veteran returned to 
his local VA outpatient treatment facility with complaints of 
neck pain.  He reported having both physical therapy and 
chiropractic treatments while on active duty for his neck 
pain.  After physical examination of the veteran, the 
physical therapist diagnosed the veteran with chronic 
cervical muscle strain and ligamentous sprain.  Finally, 
February 2008 VA outpatient treatment records continue to 
report the veteran experiencing neck pain.  There was noted 
point tenderness over the C3-C4 region and the veteran was 
diagnosed with decreased cervical range of motion, poor 
posture, and weak parascapular muscles.  

As previously stated, to prevail on the issue of service 
connection, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, competent evidence of a current disability is 
present.  As previously reported, the veteran was diagnosed 
with chronic cervical muscle strain and ligamentous sprain.  
Furthermore, the veteran's service treatment records are 
replete with evidence of neck problems during his active 
service.  The question for the Board is whether a nexus 
exists between the veteran's inservice right neck pain and 
his current disability.  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for a cervical spine disability.  The veteran is 
competent to report that he injured his neck during service, 
which is supported by the numerous sick call reports and 
chiropractic treatments for neck pain.  Thus, the Board will 
concede such injury in service.  It must be noted that the 
veteran is not, on the other hand, competent to state that he 
sustained a neck sprain in service, as that requires a 
medical opinion or requires objective medical evidence.  
Regardless, there is no reason for the Board to question the 
veteran's credibility in this case, particularly when the 
veteran reported in May 2006 that he has had recurring neck 
pain for the past three years.

Furthermore, in this case, the veteran separated from service 
in May 2005.  He filed his initial claim for service 
connection in April 2005, prior to discharge from service.  
This lends credibility to his assertions, too.  Less than a 
year later, the veteran was diagnosed with chronic cervical 
muscle strain and ligamentous sprain.  There is no evidence 
of record to suggest that an injury occurred between the 
veteran's discharge from service and in May 2006, when the 
veteran was diagnosed with his chronic cervical muscle strain 
and ligamentous sprain.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that service connection for a cervical 
spine disability is warranted.  




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2006 letter.  In the letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a June 2008 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
Supplemental Statement of the Case (SSOC) was issued in July 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained some of the veteran's 
service treatment records, VA outpatient treatment records 
from January 2006 to June 2008, and private treatment records 
dated June 2005 to July 2008.  The veteran was provided a VA 
examination in connection with his claim for tinnitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a cervical spine 
disorder is granted.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the veteran's 
service-connected irritable bowel syndrome (IBS).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
VA's statutory duty to assist the veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

The veteran contends that his service-connected IBS is worse 
than the current evaluation contemplates.  At the September 
2008 hearing, the veteran reported experiencing diarrhea, 
stomach cramping, and abdominal pains.  In an undated 
statement, he explained that he has approximately five to 
seven bowel movements daily, along with severe stomach 
cramping.  The veteran asserts that he should receive a 30 
percent evaluation for his IBS.  

Review of the evidentiary record shows that the veteran's 
most recent VA examination in conjunction with his claim was 
conducted in August 2005.  Although the veteran did not 
directly assert that there has been a worsening of his 
service-connected disability since the last VA examination, 
there appears to be a disparity between his recent subjective 
description as to the severity of his disability and the 
findings noted within the August 2005 VA examination report.  
The Board finds that further examination is required so that 
the decision is based on a record that contains a current 
examination.  An examination too remote for rating purposes 
cannot be considered "contemporaneous." See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does 
not adequately reveal the current state of that disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  
Therefore, the Board finds that an additional VA examination 
is necessary to clarify the current severity of his 
disability.

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.   Accordingly, the case is REMANDED for 
the following action:  

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
irritable bowel syndrome.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
specifically indicate whether the veteran 
has episodes of bowel disturbance with 
abdominal distress and, if so, how 
frequently they occur; and how frequently 
he experiences diarrhea and/or 
constipation.  A complete rationale for 
all opinions should be provided.  

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


